DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 10,720,572 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of claims
Claim 1, 3, 12, 14, and 19 have been amended.
Claims 8 and 16 have been cancelled.
Currently, claims 1-7, 9-15 and 17-20 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 8-11, filed 12/03/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically a Dzyaloshinskii Moriya Interaction (DMI) layer, first and 
The prior art of record does not anticipate or make obvious the device of claim 12, for essentially the same reasons as mentioned above for claim1.
The prior art of record does not anticipate or make obvious the device of claim 19, for essentially the same reasons as mentioned above for claim1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.					
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/16/21